Intermediate Supply Agreement
 
This Intermediate Supply Agreement is entered into, effective as of this 9 day
of April, 2008 (the “Effective Date”) by and between


Lev Pharmaceuticals, Inc., 675 Third Avenue, New York, NY 10017, USA
(hereinafter referred to as "Lev” or “Seller“)


and


Biotest AG, a corporation having a place of business at Landsteinerstrasse 5,
63303 Dreieich, Germany (hereinafter referred to as "Biotest” or “Purchaser“)


Both, LEV and BIOTEST may be referred to as the "PARTIES"


RECITALS
 
Whereas, BIOTEST wishes to purchase intermediates manufactured from human plasma
as starting material, and whereas, LEV has access to human plasma and is
interested to sell intermediates manufactured out of such plasma by toll
manufacture.


Now, therefore, in consideration of the foregoing and the mutual promises
contained herein the Parties agree as follows:
 
TERMS
 

1.
Purpose

a)
"Products" are defined as the intermediates manufactured by fractionation of
plasma and specified by Appendix 1.




b)
"Plasma" ("Plasma for Fractionation") is the liquid part of human blood donated
by donors and which satisfies the definition of “Source Plasma”, as defined by
the United States Food and Drug Administration (“FDA”) in 21 C.F.R. 640.60.




c)
BIOTEST acknowledges that the Products are manufactured on LEV’s behalf by
Sanquin Blood Supply Foundation (“Sanquin”), located at Plesmanlaan 125, 1066 CX
Amsterdam, Netherlands. Manufacturing site is the facility of CAF/DCF, Avenue de
Tyraslaan 109, 1120 Brussels, Belgium.




2.
Sale of Products

2.1
Agreement to purchase and sell. During the Term of, and in accordance with the
terms and conditions, of this Agreement, Seller shall sell and Purchaser shall
purchase all of the Products (as defined above) produced by Sanquin on behalf of
Seller from the Plasma provided by Seller to Sanquin that Seller does not
require for use in clinical trials of its product candidates, as it may
determine in its reasonable discretion. Seller represents to Purchaser that the
volume of Plasma to be processed on its behalf by Sanquin for the calendar year
ending December 31, 2008 shall be approximately * * * liters. Thereafter, and
for all subsequent 12 month periods during the term of this Agreement, Seller
shall notify Purchaser prior to November 30 of the prior year of the volume of
Plasma that is anticipated to be processed for Seller by Sanquin for the next
succeeding twelve month period. Notwithstanding the foregoing, however,
Purchaser agrees and acknowledges that the specific quantities of Products which
it hereby agrees to purchase shall fluctuate throughout the Term, based on
Seller’s requirements, and that Seller makes no commitment or guarantee to sell
any set quantity of Products during the Term. Seller will estimate, on a
periodic basis during the Term, the estimated volume and schedule for shipments
of Products.



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
1

--------------------------------------------------------------------------------



 

2.2
Purchaser’s Right of First Refusal for Plasma. 



(a)  If during the Term Seller determines to sell unprocessed Plasma to an
unaffiliated third party, Seller agrees to offer such Plasma to Purchaser in
accordance with the terms and conditions of this Agreement. In the event Seller
determines to sell unprocessed Plasma, it shall first provide Purchaser with
written notification (the “Notice”) of its offer to sell such Plasma, which
Notice shall include at a minimum (i) the volume of Plasma it is willing to sell
(the “Offered Plasma”), (ii) the aggregate purchase price for such Offered
Plasma and (iii) the date by which Seller wishes to consummate such sale. Seller
and Purchaser hereby agree that the purchase price per liter of Offered Plasma
shall be equivalent to Seller’s acquisition cost for such Offered Plasma.


(b) Purchaser shall have a period of seven calendar days from the date of
Seller’s notice to notify Seller in writing if it wishes to purchase some or all
of the Offered Plasma on the terms set forth in the Notice. Such election shall
be irrevocable and Purchaser shall be liable to Seller for the purchase price of
such Offered Plasma. In the event Purchaser elects to purchase some or all of
the Offered Plasma, the parties shall proceed in good faith and use their best
efforts to consummate such transaction within the time frame stated in Seller’s
Notice.


(c) In the event Purchaser declines to purchase any Offered Plasma, the Seller
shall be permitted to proceed with a sale of such Offered Plasma to any third
party on such other terms and conditions as Seller may elect. In no event shall
any specific volume of Offered Plasma that Purchaser declines to purchase again
be subject to this right of first refusal.
 

2.3
Seller’s Right of First Refusal for Fraction V Paste. 



(a)  During the Term, if Purchaser determines to sell any quantity of Fraction V
Paste derived from Plasma supplied to Sanquin by Seller (the “Paste”) to a third
party, other than as specified below in clause (b), Purchaser agrees to offer
such Paste to Seller in accordance with the terms and conditions of this
Agreement. In the event Purchaser determines to sell such Paste, it shall first
provide Seller with written notification (the “Notice”) of its offer to sell the
Paste, which Notice shall include at a minimum (i) the volume of Paste it is
willing to sell (the “Offered Paste”), (ii) the aggregate purchase price for
such Offered Paste and (iii) the date by which Purchaser wishes to consummate
such sale. Seller and Purchaser hereby agree that the purchase price per liter
of Offered Paste shall not exceed the fair market value of such Paste as
determined at any time that this right of first refusal is triggered.


[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
2

--------------------------------------------------------------------------------




(b)  Notwithstanding the foregoing right of first refusal, the Purchaser’s
obligation to offer Seller the right to buy Paste shall not extend to the
Fraction V Paste obtained from the Residuals derived from the processing by
Sanquin of an initial quantity of * * * liters of U.S. Source Plasma owned by
Seller.


(c) Seller shall have a period of seven calendar days from the date of
Purchaser’s Notice to notify Purchaser in writing if it wishes to purchase some
or all of the Offered Paste on the terms set forth in the Notice. In the event
Seller elects to purchase some or all of the Offered Paste, the parties shall
proceed in good faith and use their best efforts to consummate such transaction
within the time frame and on the terms stated in the Notice. At the closing, (a)
the Purchaser shall sell, transfer and deliver to the Seller or its designee
full right, title and interest in and to the Offered Paste so purchased, free
and clear of all liens, security interests or adverse claims of any kind and
nature and (b) Seller shall deliver to the Purchaser the purchase price of the
Offered Paste.


(d) In the event Seller declines to purchase any Offered Paste, the Purchaser
shall be permitted to proceed with the sale of such Offered Paste specified in
the Notice within 120 days from the date of, and on the same terms set forth in,
the Notice. If the Purchaser does not complete the sale of the Offered Paste
within the 120-day period, or seeks to modify the terms of the sale as described
in the Notice, the provisions of this Section shall again apply, and no transfer
or sale of such Offered Paste shall be made otherwise than in accordance with
the terms of this right of first refusal.



2.4
Invoices. From time to time during the Term, Seller shall deliver to Purchaser
an invoice order reflecting the aggregate volume of Products to be purchased
hereunder (an “Invoice”). Seller shall be entitled to deliver Invoices to
Purchaser at such time as the transfer of title of the Products covered by each
such Invoice occurs, as specified in Section 4(c) of this Agreement. Each
Invoice shall specify the quantity of Products purchased and the corresponding
delivery dates.




3.
Quality

The responsibility for the quality of the Products, and the specifications
thereof, is regulated by a quality agreement between Biotest and Sanquin (the
“Quality Agreement”). The responsibility for the quality of Plasma is regulated
by an agreement between Lev and Sanquin (the “Lev-Sanquin Agreement”). Biotest
agrees that Lev is not a party to the Quality Agreement and shall have no
responsibility for and incur no liability hereunder for failure of the Products
to comply with any requirements of the Quality Agreement. Nothing herein shall
make Biotest a party to the Lev-Sanquin Agreement, granting Biotest any rights
or remedies under such Lev-Sanquin Agreement nor shall Biotest be deemed a
third-party beneficiary of the Lev-Sanquin Agreement.



4.
Delivery.

a)
From time to time during the Term, Seller shall deliver the Plasma from which
Sanquin shall manufacture the Products to Sanquin at such locations as shall be
determined by LEV and Sanquin. On behalf of Sanquin the Products are produced at
the facility of CAF/DCF.




b)
From time to time during the Term, Seller shall generate and deliver to
Purchaser an invoice for the volume of Products sold. Each such invoice shall
specify the quantity of Products sold, the aggregate price for such Products and
the date on which the Products shall be transferred to Purchaser. Seller agrees
to consult with Purchaser regarding the quantity, frequency and timing of
Products tendered for delivery; however Purchaser agrees and acknowledges that
the exact quantity, frequency and delivery time for Product delivery is subject
to the production output of Sanquin.



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
3

--------------------------------------------------------------------------------


 

 
c)
The transfer of title, use and risk of loss for the Products shall occur at the
designated shipment or transfer location of Seller. Transfer of title, use and
risk of loss shall occur periodically during the Term at each time that Seller
confirms to Purchaser that Sanquin is authorized to release a batch of ***
and/or *** (as such terms are defined in Appendix 1) from its quality assurance
procedures for shipment. Accordingly, any damages sustained beyond that point,
will be the responsibility of Purchaser. In the event Purchaser is notified by
Sanquin that a batch of Product (whether it is *** or ***) has been released
from quality assurance, it shall, prior to taking delivery of such batch of
Product, notify Seller of such occurrence. In no event may Purchaser accept
delivery of and title to any Products until the release of such Product batch is
confirmed by Seller. Purchaser agrees to bear all costs of shipments, freight,
insurance and all governmental taxes and duties incurred during shipping of the
Products sold hereunder from the Seller shipping point to Purchaser’s designated
receiving terminal.




d)
Products shall be packed by or on behalf of Seller in such a manner as to
mitigate damage to the Products or containers during shipping and shall be
tendered to Purchaser at Seller’s designated shipping point.




5.
Terms of Payment

The price and payment terms Seller and Purchaser have agreed upon are specified
in Appendix 2.



6.
Receipt, Tests and Complaints

 
a)
The receipt, tests to be performed on Plasma, including NAT testing for HIV,
HBV, HCV, HAV, and Parvo B19, respective documentation, and possible complaints,
as well as handling of look-backs and Post Donation Information are the
responsibility of Sanquin pursuant to the Lev-Sanquin Agreement.




 
b)
The location for the receipt of Products purchased hereunder by Purchase is:
BIOTEST at its manufacturing site at Dreieich, Germany for purchases of *** and
CAF/DCF for purchases of *** at its manufacturing site at Brussels, Belgium for
further manufacturing. Purchaser may, upon prior written notice to Seller,
select other receiving locations for Products.




c)
Purchaser reserves the right for up to 90 days from date of delivery to inspect
Products for deficiencies. In the event a shipment of Products does not comply
with the requirements of this Agreement because of any failure of the Plasma to
comply with the warranty provided in Section 7.1(i) below, Purchaser may reject
all or party of such shipment by promptly notifying Seller in writing of such
alleged defect in reasonably sufficient detail. The nonconforming shipment or
portion thereof shall be held for Seller’s disposition, or shall be returned to
Seller, in each case at Seller’s expense, as directed by Seller. Purchaser shall
not be obligated to buy or pay for any shipment which does not comply with the
specifications or is otherwise not as warranted. Purchaser shall receive a full
credit for any rejected shipment, which shall include Purchaser’s shipping
costs. In the event the Products are not accepted for any reason other than the
failure of the Plasma to satisfy the warranty of Seller in Section 7.1(i),
Purchaser shall not have any recourse against Seller, shall be liable to the
Seller for the prompt payment of the purchase price of such Products and shall
be limited to pursuing any remedies it may have pursuant to the Quality
Agreement or such other agreement it may have with Sanquin.



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
4

--------------------------------------------------------------------------------


 

7.
Representations and Warranties

7.1 Seller’s Warranties. Seller warrants that (i) all Plasma provided to Sanquin
shall be Source Plasma, as defined above, and (ii) all Products delivered
pursuant to this Agreement shall be manufactured for it by or on behalf of
Sanquin.


Seller further warrants that it shall (a) to the extent permitted by
Governmental Authorities: report serious failures and exceptional incidents to
Purchaser; inform Purchaser immediately about measures taken against it or its
suppliers by Governmental Authorities concerning the Products; and (b) use
commercially reasonable efforts to ensure the source and traceability of
individual plasma units; implement a quality assurance system including a
look-back system and relevant contractual terms with its suppliers.


SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED OTHER THAN
THOSE EXPRESSLY MADE IN THIS AGREEMENT. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED.


7.2 Mutual Representations. Each Party represents that:



 
(a)
Such Party is a corporation duly organized, validly existing, and in good
standing under the laws of jurisdiction in which it is incorporated.

 
(b)
Such Party has the corporate and legal power and authority to enter into this
Agreement and to perform its obligations hereunder, and such Party has
undertaken all necessary corporate action to authorize the execution and
delivery of this Agreement and to perform its obligations hereunder. This
Agreement, once executed and delivered by the Parties shall constitute a valid
and binding obligation enforceable against each Party in accordance with the
terms hereof.

 
(c)
Such Party has not made and, during the term of this Agreement, will not make
any commitments to any other person or entity that is or may be inconsistent or
in conflict with any rights granted under this Agreement.



7.3 Purchaser Acknowledgement. Purchaser agrees that the requirements for the
applicable dating period and for how the Products shall be processed, stored,
tested, packaged, labeled and shipped in accordance with good manufacturing
practices, pursuant to regulations prescribed by the respective Government
Authorities and all other applicable standards, and methods, practices,
procedures and directives, requirements and specifications stated or referred to
therein shall be terms and conditions of the Quality Agreement and Seller makes
no representations or warranties hereunder concerning the subject matter of this
Section 7.3.



8.
Limitation of Liability and Indemnification

8.1 Limitation of Liability.
The liability of Seller for any damages resulting from its breach of this
Agreement shall not exceed the purchase price for the Products received by
Seller during the twelve month period immediately prior to the date of claim.
After transfer of title for Products, Seller shall not be liable for damages
attributable to said Products due to unsatisfactory storage, transport, or
further manufacturing. Except for a breach of confidentiality obligations as set
forth in the Non-Disclosure Agreement or as may arise pursuant to the
indemnification obligations under this Agreement, in no event shall either of
the Parties hereto be liable to the other for payment of any consequential,
punitive, incidental or special damages incurred by the other Party.


[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
5

--------------------------------------------------------------------------------




8.2 Indemnity.
a. Purchaser’s Obligation. Purchaser shall defend, indemnify and hold harmless
Seller, affiliated companies of Seller and the directors, officers, employees
and agents of Seller (each a “Seller Indemnified Party”) from and against all
liability, loss, costs, claims, damages, expenses, judgments, awards and
settlements, including, without limitation, actual attorneys’ fees and expenses
reasonably incurred (whether or not these are covered by insurance), whether in
tort or in contract, law or equity, that a Seller Indemnified Party may incur by
reason of or arising out of any claim made by any third party, resulting from or
with respect to (i) the material breach of this Agreement by Purchaser or any
other person for whose actions Purchaser is liable under applicable law; (ii)
the gross negligence or intentional misconduct or omission of Purchaser or any
employee, contractor, or authorized representative of Purchaser; or (iii) the
harmful or unsafe effect of any drug or other product owned or to which rights
are held by Purchaser; provided, however, that this indemnification shall not
extend to any claims arising out of a material breach of this Agreement by
Seller or any other person for whose actions Seller is liable under applicable
law; or the gross negligence or intentional misconduct or omission of Seller in
connection with this Agreement.


b. Seller’s Obligation. Seller shall defend, indemnify and hold harmless
Purchaser, affiliated companies of Purchaser and the directors, officers,
employees and agents of Purchaser (each a “Purchaser Indemnified Party”), from
and against all liability, loss, costs, claims, damages, expenses, judgments,
awards and settlements, including, without limitations, actual attorneys’ fees
and expenses reasonably incurred (whether or not these are covered by
insurance), whether in tort or in contract, law or equity, that a Seller
indemnified Party may incur by reason of or arising out of any claim made by any
third party resulting from or with respect to (i) material breach of this
Agreement by Seller or any other person for whose actions Seller is liable under
applicable law, or (ii) the gross negligence or intentional misconduct or
omission of Seller or any employee, contractor, or authorized representative of
Seller; provided, however, that this indemnification shall not extend to any
claims arising out of a material breach of the Agreement by Purchaser or any
other person for whose actions Purchaser is liable under applicable law; or the
gross negligence or intentional misconduct or omission of Purchaser in
connection with this Agreement.


c. Condition to Indemnity. The obligations to indemnify, defend and hold
harmless set forth in this Section shall not apply to the Party to be
indemnified (the “Indemnified Party”) unless the Indemnified Party (i) promptly
notifies the Party providing such indemnification (the “Indemnifying Party”) of
any matters in respect of which the indemnity may apply and of which the
Indemnified Party has knowledge; (ii) gives the Indemnifying Party, at the
Indemnifying Party’s option, full opportunity to control the response thereto
and the defense thereof, including any agreement relating to the settlement
thereof, provided that the Indemnifying Party shall not settle any such claim or
action without the prior written consent of the Indemnified Party (which consent
shall not be unreasonably withheld or delayed) unless such settlement include as
an unconditional term thereof the giving by the claimant of an unconditional
release from all liability in favor of the Indemnified Party; and (iii)
cooperates with the Indemnifying Party, at the Indemnifying Party’s cost and
expense, in the defense or settlement thereof. Notwithstanding the foregoing,
the indemnification obligations hereunder shall not be relieved hereunder for
failure to do the foregoing, or delay with so doing, unless the Indemnifying
Party is prejudiced thereby. In addition, the Indemnified Party may, at its own
expense, participate in its defense of any claim.


[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
6

--------------------------------------------------------------------------------


 

9.
Extraordinary Risks

Purchaser acknowledges that when Products prepared from human blood or plasma
are administered, the potential for the transmission of infectious agents (such
as viruses or other infectious particles, and including infectious agents that
may not have been discovered or characterized at this time) cannot be totally
eliminated, despite stringent controls applied in the selection of blood and
plasma donors and prescribed manufacturing standards used at blood and plasma
collection centers, testing laboratories and fractionation facilities.
Accordingly, Purchaser agrees that any claims resulting from or alleging such
transmission of infectious agents are NOT intended to be covered by the
indemnification provisions of Article 8.



10.
Confidentiality

The Parties have signed a "Non-Disclosure Agreement" which has been executed on
August 20, 2007, the provisions of which are incorporated by reference herein.



11.
Term and Termination of Agreement

a)
Term of Agreement. The term of this Agreement shall commence on the Effective
Date and shall continue in full force and effect until December 31, 2012 (the
“Term”) unless terminated earlier in accordance with this Agreement. Articles 6,
7, 8, 9, 10, 11, 12, and 13 shall survive termination or expiration of this
Agreement and remain in full force and effect to the degree necessary to permit
their complete fulfillment or discharge.




b)
Renewal. This Agreement shall be executed by mutual signatures of the Parties.
This Agreement will be automatically extended for an additional two years unless
it is cancelled by either of the parties in writing on or before December 31,
2011.




c)
Termination for Cause. Either Party shall have the right to immediately
terminate this Agreement in the event the other Party fails to perform any of
its material obligations under this Agreement and such failure to perform is not
cured within 30 days of written notice of such failure; provided, however
correction of a breach by Purchaser for non-payment must be made within 30
business days. Non payment shall not be considered a breach in the event of (1)
a payment dispute, in good faith, in accordance with terms and conditions of
Appendix 2 and/or (2) a breach by Seller of its warranty set forth in Section
7.1(i). The right of any Party to terminate this Agreement pursuant to this
section shall not be affected in any way by its waiver or failure to take action
with respect to any prior default. The Party not in default shall be entitled to
terminate this Agreement without prejudice to any other rights conferred on it
by this Agreement or under law or equity. A termination shall not relieve a
Party from any obligations that survive termination or expiration of this
Agreement.




d)
Other Termination Provisions. Either Party may immediately terminate this
Agreement if the other Party: (i) admits in writing that it is unable to pay its
debts as they become due; (ii) starts a proceeding, or indicates its
acquiescence to a proceeding started by another, relating to it under any
bankruptcy, reorganization, rearrangement, insolvency, readjustment or debt,
dissolution, liquidation or similar law; (iii) makes an assignment for the
benefit of creditors; (iv) consents to the appointment of a receiver, trustee or
liquidator for a substantial part of its property; (v) files, or has filed
against it, a petition in bankruptcy, reorganization, rearrangement or
insolvency which, if filed against it, is not dissolved or dismissed within
ninety (90) days after filing; or (vi) had entered against it an order by a
court of competent jurisdiction appointing a receiver, trustee or liquidator for
it or a substantial part of its property, or approving its dissolution or
termination, and if not consented to or acquiesced in by such Party, such order
in not vacated or set aside or stayed within ninety (90) days.



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
7

--------------------------------------------------------------------------------


 

12.
Remedies for Non-Performance

a)
In the event Purchaser fails to timely pay any invoice for Products, except in
the event of (i) a good faith payment dispute in accordance with Appendix 2
and/or (ii) a breach by Seller of its warranty set forth in Section 7.1(i),upon
the expiration of the twenty (20) day cure period, Seller will have no further
obligation to sell Products to Purchaser, and Purchaser will be liable to
purchase from Seller all amounts of Products deliverable hereunder during the
remaining Term of this Agreement, which amount shall be based on a per annum
Product yield equal to either * * * liters or if greater, the volume of Products
actually purchased by Purchaser during the *** period immediately prior to the
termination date.




b)
In the event the Seller or Purchaser is in breach of any provision, other than
non-payment by Purchaser and such breach remains uncured following thirty (30)
days’ written notice to the breaching party, the non-breaching party shall have
the right to immediately terminate this agreement upon written notice to the
breaching party. In addition, Purchaser or the Seller shall have the right to
exercise any and all other rights and remedies available to it, whether arising
at law or in equity or arising under this agreement.




c)
Intentionally omitted.




d)
The rights and remedies available to Purchaser or the Seller under this
agreement or any other agreement among the parties are cumulative and the
exercise of any right or remedy shall not preclude or dismiss Purchaser's or the
Seller's right to pursue any other or additional right or remedy, including,
without limitation, any claim for damages. The failure to exercise any right or
remedy in the event of any breach or default shall not constitute a waiver or
adversely affect Purchaser's or the Seller's right to exercise any right or
remedy in the future for the same or any other breach or default in the future.




e)
Purchase of Closing Inventory. At the termination or expiration of this
agreement, the Seller shall sell, and Purchaser is obligated to buy from the
Seller, the Seller’s inventory of Products collected for Purchaser prior to the
termination or expiration of this Agreement, provided such Products meet
Seller’s warranties set forth in this Agreement, and such Products shall be
purchased at the same price that Purchaser was paying Seller prior to the
termination or expiration of the Agreement. The volumes of Product processed for
Seller during the *** period prior to such termination or expiration date and
the volume of Product deliverable upon the completion of processing of
unprocessed Plasma collected by Seller prior to such termination or expiration
date will constitute the Closing Inventory.



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
8

--------------------------------------------------------------------------------


 

13.
Force Majeure

a)
The performance of Purchaser and Seller hereunder is subject to all
contingencies except those beyond the direct control of the non-performing
Party, and neither Party shall be considered in default in the performance of
its obligations hereunder (other than the obligation to make payment of money
hereunder) or be liable in damages or otherwise for any failure or delay in
performance which is due to: strikes, lockouts, concerted acts of workers or
other industrial disturbances, fires, explosions, floods, or other natural
catastrophes, civil disturbances, riots, or armed conflict, whether declared or
undeclared, curtailment, shortage, or allocation, of normal sources of supply,
including without limitation the manufacturing of Products by Sanquin, labor,
materials, transportation, energy, or utilities, accidents, acts of God,
sufferance of or voluntary compliance with acts of government or governmental
regulation, whether or not valid, embargoes, quotas, seizures, restrictions, or
actions of or rejections by inspectors or retentions of goods by customs
authorities or any other similar, or dissimilar cause which is beyond the
reasonable control of the non-performing party (“Force Majeure”). The Parties
shall continue to perform this Agreement promptly following the cessation of the
Force Majeure event.




b)
In the event the establishment or product licenses under which the Plasma or
Products are processed by Seller’s Plasma suppliers or Sanquin shall be revoked
by the respective Government regulatory Authorities, this Agreement shall
automatically terminate, without penalty to any Party and neither Party shall be
further liable to the other.




c)
In the event licenses of establishments, and/or Products, and/or Plasma, or
either of them, under which the Products or Plasma are processed are suspended
by the respective Government regulatory Authorities, the performance by both
Parties under this Agreement shall be similarly suspended during the applicable
appeal periods for Purchaser or Seller to contest such revocation or suspension.
Any appeal of such suspension or revocation shall be at the option of the
relevant Party. To the extent permitted by the respective Government regulatory
Authorities, Purchaser may continue to utilize the Products from stocks in its
possession or in transit.




14.
General Provisions

a)
All costs, taxes, fees, and charges being accrued from this Agreement to a Party
shall be covered by this Party itself.




b)
This Agreement constitute the entire Agreement between the parties relating to
the subject matter herein, and all prior proposals, discussions and writings by
and between the parties and relating to the subject matter herein are superseded
hereby, except for the Confidentiality Agreement previously entered into. None
of the terms of this Agreement shall be deemed to be waived or amended by either
Party unless such waiver or amendment is written and signed by the Parties, and
recites specifically that it is a waiver of, or amendment to, the terms of this
Agreement.




d)
In the event any portion of this Agreement is declared void or invalid by a
court or tribunal of competent jurisdiction, such provision shall be modified or
severed from this Agreement, and the remaining provisions shall remain in
effect, unless the effect of such severance would be to alter substantially this
Agreement or the obligations of the parties, in which case this Agreement may be
immediately terminated.



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
9

--------------------------------------------------------------------------------


 

e)
The relationship between Purchaser and Seller is, and during the term hereof
shall be, that of buyer and seller. Seller is in no way the partner, legal
representative or agent of Purchaser for any purpose whatsoever and has no right
or authority to incur, assume, or create, in writing or otherwise, any warranty,
liability or obligation of any kind, expressed or implied, in the name of, or on
behalf of Purchaser.

 

f)
All notices or other communications required or permitted to be given or made
under this Agreement may be effected by personal delivery in writing, which
shall then be deemed communicated the same day as the personal delivery thereof,
or by registered or certified mail, postage prepaid, return receipt requested,
which shall then be deemed communicated five (5) days from the mailing thereof.
Notices shall be addressed to the parties at the address given at the top of
this Agreement or at such address as the respective parties may hereafter
designate to the other in writing.

 

g)
This Agreement shall be governed by and construed in accordance with the
substantive and procedural laws of the State of New York without giving effect
to the principles of conflicts of law as applied in the State of New York.




h)
This Agreement shall become effective only upon execution and acceptance by
Purchaser and Seller.




i)
This Agreement may be executed simultaneously or in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




j)
The subject headings of the paragraphs and subparagraphs of this Agreement are
included for the purposes of convenience only, and shall not affect the
construction or interpretation of any of its provisions.




k)
Except as otherwise set forth herein, this Agreement shall not be assignable by
either Party hereto, either voluntarily or by operation of law or otherwise,
without the prior written consent of the other Party. Any assignment without
prior written consent is void. Notwithstanding the foregoing, Seller or
Purchaser may assign or transfer this Agreement (i) to a successor entity,
solely in the event of an acquisition, consolidation, asset sale or merger by or
with another entity, upon ten (10) days prior written notice to Seller; or (ii)
to an Affiliate of the Seller or Purchaser.




l)
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors and assigns.




m)
Nothing in this Agreement, whether expressed or implied, is intended to confer
any right or remedies under or by reason of this Agreement of any persons other
than the parties to it and their respective successors and assigns, nor is this
Agreement intended to relieve or discharge the obligation or liability of any
third persons to any party to this Agreement, nor shall any provision give any
third persons any right of subrogation or action over or against any party to
this Agreement.




n)
Each Party represents and warrants that it has the right, legal capacity and
authority to enter into this Agreement and that the execution of this Agreement
has been duly authorized.



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first set forth above.


Biotest AG,
 
Lev Pharmaceuticals, Inc.
Dreireich, Germany
 
New York, NY USA
     
/s/ Dr. M. Reinecke
 
/s/ Judson A. Cooper
ppa. Dr. M. Reinecke
 
By: Judson A. Cooper
   
Title: Chairman and Executive Vice President
     
Biotest AG,
   
Dreieich, Germany
         
/s/ Dr. G. Floß
   
ppa. Dr. G. Floß
   



List of Appendices
Appendix 1:     Specification of Products
Appendix 2:     Price and Payment Terms



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
11

--------------------------------------------------------------------------------



Appendix 1 of the Intermediate Supply Agreement
 
Specification of Products


***


Specification of ***:


Yields and quality according to specifications regulated between SANQUIN and
BIOTEST in the Quality Agreement. *** is stored at temperatures below minus 25°C
at all times and shipped by temperatures below minus 25°C. Plasma complies with
the European monography "Human Plasma for Fractionation".


***


Specification of ***:


Yields and quality according to specifications regulated between SANQUIN and
BIOTEST in the Quality Agreement. Plasma complies with the European monography
"Human Plasma for Fractionation".


[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
12

--------------------------------------------------------------------------------



Appendix 2 of the Intermediate Supply Agreement


Price and Payment Terms


Price


The price for the Products delivered from the Effective Date until December 31,
2010 shall be * * * Euro per liter of Plasma processed by Sanquin for Lev.


The parties shall commence negotiations prior to October 31, 2010 in order to
determine the purchase price for the Products for the subsequent two years
during the term of this Agreement. It is hereby agreed that the purchase price
per liter of processed Plasma for 2011 and 2012 will be in a range of * * *
Euro, plus or minus ***%.


All negotiations shall be undertaken in good faith by each Party with the
purpose of and intent to agree to a fair and reasonable price reflective of the
then current fair market price for Products. The Parties shall take into account
in such negotiations the then current economic conditions and trends, within the
human plasma industry and otherwise, market prices, cost indices and other
applicable factors. The Parties agree that promptly upon the conclusion of the
price review, they will document and execute an amendment to this Appendix 2 in
order to evidence the agreed upon Product Price for 2011 and 2012.


In the event that the costs incurred by the Seller in the collection, packaging,
sampling, labeling, testing, processing or storage of plasma are increased to
any extent above the cost in effect as of the date of this Agreement as a result
of a modification by Purchaser of its specifications or pursuant to requirements
of a Government Authority (or other regulatory body), then the purchase price
per liter shall be increased to the extent properly allocable to the Products
sold to Purchaser under this agreement, using generally accepted cost accounting
principles. All prices are DDP (Incoterms 2000) warehouse Sanquin as determined
by Sanquin.
 
Payment


Invoices must show the order number of BIOTEST's purchase order/s and shall be
sent to "Zentraler Rechnungseingang" of BIOTEST (at the address set forth in the
Agreement) in duplicate.


Payment is due 30 days from the date of invoice. All Payments shall be made in
Euros in immediately available funds) wired into Seller’s designated bank
account.


Late Charges. If any undisputed amount due is not paid on or before the due date
for any reason, LEV may accrue interest on such overdue amount at the lesser of
the maximum amount allowed by law or eight percent (8%) per annum, from the date
such undisputed amount was due until the date paid.


Payment Disputes. If BIOTEST in good faith believes that some portion of the
amount invoiced was in error, BIOTEST will pay all undisputed amounts and will
notify LEV in writing of its dispute within thirty (30) days of receipt of the
invoice, specifying in reasonable detail, as defined herein, the nature of the
dispute and the portion of the invoiced amount disputed. LEV will respond in
writing to any notice of dispute within thirty (30) days, and within thirty (30)
days of resolution between the Parties, BIOTEST will pay to LEV all amounts that
were previously withheld and remain due per the Parties’ resolution.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
 
13

--------------------------------------------------------------------------------

